Citation Nr: 1018464	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  06-16 092	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for peripheral neuropathy of the right lower extremity.

2.  Entitlement to a disability rating higher than 10 percent 
for peripheral neuropathy of the left lower extremity.

3.  Entitlement to a disability rating higher than 10 percent 
for peripheral neuropathy of the right upper extremity.

4.  Entitlement to a disability rating higher than 10 percent 
for peripheral neuropathy of the left upper extremity.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to March 
1972.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied the Veteran's claims for higher ratings for the 
diabetic peripheral neuropathy affecting his upper and lower 
extremities.  At the time, he had a noncompensable (i.e., 0 
percent) rating for each extremity, upper and lower.  In June 
2005, after considering additional evidence, the RO issued 
another decision confirming that denial.  In a more recent 
March 2006 decision, however, the RO increased the ratings 
for the peripheral neuropathy affecting the Veteran's lower 
extremities to 10 percent retroactively effective from July 
16, 2004, the date of receipt of his claim.  He continued to 
appeal, requesting even higher ratings.  See AB v. Brown, 6 
Vet. App. 35, 38-39 (1993).  He also continued to appeal for 
higher, i.e., compensable ratings for the 
peripheral neuropathy affecting his upper extremities.

In an August 2008 decision, the Board granted higher, 10 
percent, ratings for the peripheral neuropathy affecting the 
Veteran's upper extremities.  The Board then proceeded to 
remand the claims to the RO, via the Appeals Management 
Center (AMC), for further development and consideration - 
including especially obtaining records from the Social 
Security Administration (SSA).  38 C.F.R. § 3.159(c)(2) 
(2009).  See also Lind v. Principi, 3 Vet. App. 493, 494 
(1992) and Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).

In implementing the Board's grant of higher 10 percent 
ratings for the peripheral neuropathy affecting the Veteran's 
upper extremities, the AMC issued a decision in September 
2008 making this increase retroactively effective from 
July 16, 2004, the date of receipt of his claim.  But in a 
September 2009 Supplemental Statement of the Case (SSOC), the 
AMC denied ratings higher than 10 percent for both the upper 
and lower extremity peripheral neuropathy.

Because, unfortunately, it has been quite a while now since 
the Veteran was last examined to assess the severity of his 
upper and lower extremity peripheral neuropathy, the Board 
regrettably must again remand this case to have him 
reexamined.


REMAND

The most recent VA compensation examinations assessing the 
severity of the Veteran's upper and lower extremity 
peripheral neuropathy (and the underlying diabetes that 
caused it) were in January and March 2005, so more than 5 
years ago.  He therefore needs to be reexamined to reassess 
the severity of this disability.  See Snuffer v. Gober, 10 
Vet. App. 400 (1997).  When, as here, a Veteran claims that 
a disability is worse than when originally rated (or last 
examined by VA), and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (where the Court determined the 
Board should have ordered a contemporaneous examination of 
the Veteran because a 23-month old examination was too 
remote in time to adequately support the decision in an 
appeal for an increased rating); see, too, Allday v. Brown, 
7 Vet. App. 517, 526 (1995) (indicating that, where the 
record does not adequately reveal current state of the 
claimant's disability, fulfillment of the statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination).  See, as well, 
VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 
Vet. App. 121 (1991).



Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Ask the Veteran whether he has 
received any additional treatment for the 
peripheral neuropathy affecting his upper 
and lower extremities since 2006, either 
from VA or elsewhere.  If he indicates 
that he has, and with his authorization, 
obtain these additional treatment records.  
If the attempts to obtain any identified 
records are unsuccessful, and it is 
determined that further attempts would be 
futile, then notify the Veteran of this 
as required by 38 C.F.R. § 3.159(c) and 
(e).

2.  Schedule the Veteran for another VA 
compensation examination to reassess the 
severity of the diabetic peripheral 
neuropathy affecting his upper and lower 
extremities.  Any diagnostic testing or 
evaluation deemed necessary, including an 
electromyogram (EMG) and nerve conduction 
studies (NCS), should be performed.  The 
examiner should indicate the degree of 
paralysis, complete or incomplete, and 
whether the neuropathy is mild, moderate, 
moderately severe, or severe.

The claims file must be made available to 
and reviewed by the examiner for the 
Veteran's pertinent medical and other 
history.



3.  After ensuring completion of this and 
any other necessary development, 
readjudicate the claims for ratings higher 
than 10 percent for the upper and lower 
extremity peripheral neuropathy.  If these 
claims are not granted to the Veteran's 
satisfaction, send him and his 
representative another SSOC and give them 
an opportunity to submit additional 
evidence and/or argument in response 
before returning the file to the Board for 
further appellate consideration of these 
claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


